             Case 2:16-cr-00223-KJM Document 113 Filed 09/15/20 Page 1 of 3

 1

 2

 3

 4

 5

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00223-KJM

10                                 Plaintiff,           STIPULATION AND ORDER REGARDING
                                                        BRIEFING SCHEDULE ON DEFENDANT’S
11                         v.                           MOTION FOR REDUCTION IN SENTENCE AND
                                                        COMPASSIONATE RELEASE
12   CHRISTOPHER COPPIN,

13                                 Defendant.

14

15                                                  STIPULATION
16          1.     Defendant Christopher Coppin filed a motion for reduction in sentence and
17 compassionate release on August 20, 2020. The government’s response is due by September 8 2020,

18 and any reply due September 15, 2020. Government counsel requests additional time to obtain records

19 and draft the response brief.

20          2.     Counsel for the defendant does not oppose this request.
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27          3.     Accordingly, by this stipulation, the parties now request that:
28


      STIPULATION AND PROPOSED ORDER                     1
            Case 2:16-cr-00223-KJM Document 113 Filed 09/15/20 Page 2 of 3

 1               a)      The government’s opposition or response to defendant’s motion, Docket No. 105,

 2 be due on September 11, 2020; and

 3               b)      The defense reply, if any, will be due on September 18, 2020.

 4

 5         IT IS SO STIPULATED.

 6
                                                          McGREGOR W. SCOTT
 7                                                        United States Attorney
 8   Dated: September 9, 2020
                                                          /s/ Vincente Tennerelli
 9                                                        VINCENTE TENNERELLI
                                                          Assistant United States Attorney
10

11
     Dated: September 9, 2020                             /s/ Kyle Knapp
12
                                                          Counsel for Defendant
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                   2
             Case 2:16-cr-00223-KJM Document 113 Filed 09/15/20 Page 3 of 3

 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 105,

 5 is due on September 11, 2020; and

 6                 b)     The defense reply, if any, will be due on September 18, 2020.

 7         IT IS SO ORDERED.
 8 DATED: September 14, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND PROPOSED ORDER                   3
